Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/231,770 filed 12/24/2018 is a Continuation of Application No. 14/172,416, now Patent No. 10/162,954 having a priority date of 2/04/2014.  

Status of Claims
2.	The Applicant’s drawings, specification, and claims filed on 12/24/2018 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of Patent No. 10,162,954 (hereafter, the '954 Patent) granted on December 25, 2018.  Although the claims at issue are not identical, they are not patentably distinct from each other because   Claims 1, 4, and 18 of the instant application describe the same invention, and are substantially similar to, Claims 1 and 9 of the '954 Patent.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are NOT rejected under 35 U.S.C. 101 because the claimed invention is directed to a physical card that decrypts a private key stored in the card and outputs a signed message using the decrypted private key.  The Examiner interprets the claimed invention is not one of the three groupings of abstract ideas defined by the Office (i.e., Mathematical Concept, Mental Process, or Fundamental Economic Practice).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 4, 5, 7, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0166455 by inventor Douglas Feigelson filed on December 23, 2011 (hereafter, Feigelson), in view of

U.S. Patent Application Publication No. 2002/0095587 by inventor Ronald P. Doyle, et al., filed on January 17, 2001 (hereafter, Doyle), in view of

U.S. Patent Application Publication No. 2012/0191977 by inventor David Ventres Foster, et al., filed on January 25, 2011 (hereafter, Foster):

a)	Regarding Claim 4, Feigelson teaches:  

	A method comprising:  a card … wherein the private key is associated with digital cryptocurrency; using the decrypted private key, generating a signed message to transfer the digital cryptocurrency to an address of a payee (Feigelson, Pars [0036], [0076]).

Feigelson does not teach:  via a processor of a card, decrypting a private key of a payor stored in memory of the card.  However, Doyle teaches in Par [0080], "In a second approach to 

Feigelson and Doyle also do not specifically teach: and via circuitry of the card, outputting the signed message. However, Foster teaches in Par [0037], "The sender 10 may then utilize the transmitter 30 to transmit message 100 and shorted encrypted digest 114 to the receiver 20. The transmitter 30 may use any suitable medium, network, or protocol for communication of digital data. For example, the transmitter 30 may comprise a card reader to read the message 100 and digest 114 from a card and transmit that information using a network. More specifically, the transmitter 30 may use the Internet network as a medium and the TCP/IP 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine a card with a private key associated with a digital cryptocurrency and using the private key, generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with the card having a processor and decrypting the private key which is stored on the card as disclosed in Doyle with the motivation that "multiple functions can be conveniently and economically provided in a single personal device, while still ensuring the security of the device and the operations it performs" (Doyle, Par [0018]) including "to ensure that the user's digitally signed data represents the transaction to which the user actually assented" (Doyle, Par [0016]) and outputting the signed message via circuitry of the card as disclosed in Foster as a combination of prior art elements according to known methods to yield predictable results.

b)	Regarding Claim 5, Feigelson teaches:  The method of claim 4 comprising, via circuitry of the card, restricting the digital cryptocurrency of the signed message to a single use (Feigelson, Par [0036]).  The Examiner interprets "the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to user" as disclosed in 

c)	Regarding Claim 7, Feigelson teaches:  The method of claim 4 wherein the digital cryptocurrency is Bitcoin currency (Feigelson, Par [0037]).

d)	Regarding Claims 13 and 14, Feigelson and Doyle do not teach:  The method of claim 4 wherein outputting comprises outputting the signed message to a card reader. The method of claim 13 wherein the card reader transmits the signed message to a network.

	The Examiner interprets these two claims are intended use.  Nonetheless, Foster teaches in Par [0049], "Finally, the sender message 206 and TAN 220 are joined in a step 222 to produce authorization data, which is saved in the card's memory. The smart chip may then read the authorization data and output 224 it to a programmable device emulating a static magnetic strip. The data output to the magnetic strip may be structured to be compatible with traditional credit card readers and transmission systems"; AND, in Par [0037], "The sender 10 may then utilize the transmitter 30 to transmit message 100 and shorted encrypted digest 114 to the receiver 20. The transmitter 30 may use any suitable medium, network, or protocol for communication of digital data. For example, the transmitter 30 may comprise a card reader to read the message 100 and digest 114 from a card and transmit that information using a network. More specifically, the transmitter 30 may use the Internet network as a medium and the TCP/IP protocol". 



e)	Regarding Claims 17 and 18, Feigelson does not teach:   The method of claim 4 wherein the card comprises timer circuitry that locks the card after a timeout period; The method of claim 17 wherein the card comprises a user interface and comprising unlocking the card responsive to authentication of received input via the user interface.  However, Doyle teaches in Par [0080], "In a second approach to improving security with smart cards, which is illustrated in FIGS. 5 and 6, the smart card and biometric sensor may be physically combined onto a single card. FIG. 5 shows this smart card 510 of the present invention, with its biometric sensor 520. This approach of integrating the biometric sensor with the smart card avoids the need to transmit user authentication credentials such as a PIN over an insecure link from an input device"; AND, in Par [0087], "Blocks 740 and 760 represent repeatedly checking to determine whether this same user retains control of the device throughout the transaction. This repeated checking may be done in a number of different ways. For example, the checking process of Block 760 may be performed each time a predetermined interval of time elapses (where a timer-driven means preferably initiates operation of the checking process)"; AND, in Par [0088], "The manner in which Block 760 detects whether contact with the user has been interrupted will depend on the particular type of biometric sensor in use. For example, a pair of thumbprint sensors may be provided on opposing sides of a physical device, such that the device may be held in either the right or left hand and one of the sensors is therefore naturally activated while the device is being held. … If the sensor detects an interruption, then control transfers to Block 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a card as disclosed in Feigelson with a timer circuitry that locks the card after a timeout period and a biometric sensor (i.e. a user interface) and comprising unlocking the card responsive to authentication of received input via the user interface as disclosed in Doyle with the motivation to prevent fraudulent authorization of transactions.
	
f)	Claims 1 and 2 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth.

g)	Claims 19 and 20 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth. Foster discloses instructions executable by a processor of a card in Par [0042]. 

6.	Claims 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson, in view of Doyle, in view of Foster an view of U.S. Patent Application Publication No. 2016/0085955 by inventor Demian Lerner effectively filed on June 10, 2013 (hereafter, Lerner).

a)	Regarding Claim 6, Feigelson, Doyle and Foster do not teach:  The method of claim 5 wherein the digital cryptocurrency comprises a single use account and wherein restricting the digital cryptocurrency of the signed message to a single use comprises deleting at least a portion of information of the single use account from the memory of the card.  However, Lerner teaches in Par [0006], "In an embodiment of the disclosure, a handheld electronic device usable by a user for securely transferring control of a valuable asset associated with a code, comprises at least one computing processor; non-transitory data storage connected to the at least one processor; at least one electronic communication component configured to transmit data external to the device, the at least one electronic communication component communicative with the at least one processor; … software stored within the data storage and executable by the processor, the software configured to: store within the data storage at least one code; prevent transmission of any code of the at least one code through the at least one communication component without authorization by the user; invalidate the association of a particular code of the at least one code with respect to the particular asset when the software carries out at least one of (i) authorizing transmission of the particular code through the at least one communication component, and (ii) authenticating a valid transaction using the particular code and authorizing transmission of the digital signature through the at least one communication component": AND, in Par [0010], "the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the display information corresponds to an amount of money; invalidating an association of a particular code comprises modifying data stored in the data storage …".  

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine restricting the digital cryptocurrency of the signed message to a single use as disclosed in Feigelson with the restriction comprising modifying (i.e. deleting) at least a portion of information of the single use account from the memory of the card as disclosed in Lerner with the motivation to prevent double spends as discussed in Lerner Par [0032].

b)	Regarding Claim 11, Feigelson, Doyle and Foster do not teach:  The method of claim 4 comprising implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature. However, Lerner teaches in Par [0285]. "In 0230, the hash is signed with the Bitcoin ECC private-key. In 0240 the signed message is sent to the user through a NFC communication channel".  The Examiner interprets the "ECC private-key" which stands for Elliptical Curve Cryptography (ECC) as disclosed in Lerner embodies "an Elliptic Curve Digital Signature Algorithm (ECDSA)" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a digital signature as disclosed in Feigelson with implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature as disclosed in Lerner as a combination of prior art elements according to known methods to yield predictable results.
	
c)	Claim 3 discloses substantially the same subject matter as Claim 6 and is rejected using the same art and rationale as previously set forth. 

Claims 8-10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson, in view of Doyle, in view of Foster an view of U.S. Patent No. 10,269,009 by inventor Cameron Howard Winklevoss having priority from Provisional Application No. 61/933,438 filed on January 30, 2014 (hereafter, Winklevoss).

a)	Regarding Claim 8, Feigelson, Doyle and Foster do not teach:  The method of claim 4 wherein the digital cryptocurrency of the signed message is subjected to a proof-of-work system.  However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with subjecting it to a proof-of-work system as disclosed in Winklevoss with the motivation of "timestamping transactions by hashing them into an ongoing chain of hash-based proof-of-work, forming a record that cannot be changed without redoing the proof-of-work" ("Bitcoin: A Peer-to-Peer Electronic Cash System" written under the pseudonym of Satoshi Nakamoto, the creator of blockchain. p. 1, Abstract (hereafter, "Nakamoto", a copy is attached)).

b)	Regarding Claim 9, Feigelson, Doyle and Foster do not teach:  The method of claim 4 wherein the outputting the signed message comprises transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain.  However, Winklevoss teaches in [Col 10, Ln 45 to Col 11, Ln 3], "In embodiments, the ledger may be a blockchain. Each successive block may record transactions that have occurred on the digital asset network. In embodiments, all digital asset transactions may be recorded as individual blocks in the blockchain. Each block may contain the details of some or all of the most recent transactions that are not memorialized in prior blocks; AND, in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions".  The Examiner interprets "adds records of recent transactions (e.g., blocks), to a chain of transactions" as disclosed in Winklevoss embodies "appends at least one block to a block chain" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain with the motivation that "A payee can verify the signatures to verify the chain of ownership" and "The only way to confirm the absence of a transaction is to be aware of all transactions" (Nakamoto, p. 2).

c)	Regarding Claim 10, Feigelson, Doyle and Foster do not teach:  The method of claim 9, wherein the block chain is a shared public record. However, Winklevoss teaches in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions. In embodiments, miners or pools of miners may perform such services in exchange for some consideration such as an upfront fee (e.g., a set amount of math-based assets) and/or a payment of transaction fees (e.g., a fixed amount or set percentage of the transaction) from users whose transactions are recorded in the block being added".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with creating a blockchain that becomes a shared public record with the motivation to "be aware of all transactions" without requiring a single "trusted central authority" that requires that "every transaction goes through them" (Nakamoto, p. 2).

d)	Regarding Claim 12, Feigelson, Doyle and Foster do not teach:  The method of claim 4 comprising a wallet stored in the memory wherein the wallet comprises at least the private key. However, Winklevoss teaches in [Col 7, Ln 55-67], "[Col 16, Ln 51 to Col 17, Ln 2] A transaction may require, as a precondition to execution, a digital asset signature generated using a private key and associated public key for the digital asset account making the transfer. In embodiments, each transaction can be signed by a digital wallet or other storage mechanism of a user sending a transaction by utilizing a private key associated with such a digital wallet. The 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine decrypting a private key in a card to create a digital signature as disclosed in Feigelson with a digital wallet having the key as disclosed in Winklevoss as a simple substitution of one element for the other.  At the time the Application was filed, cards and digital wallets were obvious variants of mechanisms to transfer funds from a payer to a payee.

e)	Claim 15 discloses substantially the same subject matter as Claims 8 and 9 and is rejected using the same art and rationale as previously set forth.

f)	Regarding Claim 16, Feigelson, Doyle and Foster do not teach:  The method of claim 15 wherein the proof-of-work system validates a transfer of the digital currency of the signed message from the payor to the payee. However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible. A proof of work system may be computationally and/or energy intensive. In embodiments, the network may limit the transactions that a miner 145 may verify".



Additional Prior Art Considered
8.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	Non-Patent Literature entitled "P2P Transfer of Bitcoins Via Payment Card" by Alex Rolfe dated January 15, 2014 discloses, "SmartMetric, a developer of patented payment card technology and in-card biometric products, announced that its soon-to-launch SmartMetric Biometric Bitcoin Card, the world’s first biometric, fingerprint secured, off-line storage platform for bitcoins, will enable in-person P2P transfer of bitcoins through its payment card. … The card comes equipped with a Near Field Communication (NFC) chip, which is the key to enabling the in-person P2P transaction. NFC chips are used in smartphones and similar devices to establish radio communication with each other by touching them together or bringing them into proximity. Cards are able to be connected to a computers USB or following the fingerprint scan and subsequent activation of the NFC (Near Field Communication) chip following the match of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691